Citation Nr: 1340773	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral eye pain.

3.  Entitlement to service connection for bilateral blurred vision with dizziness.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for bilateral heel calluses.

6.  Entitlement to service connection for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed conditions.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Travel Board hearing that he had been receiving treatment from the Dorn VA Medical Center since 1987.  The treatment records currently associated with the claims file date back to only September 2002, and it is not clear whether records prior to that date are available for review.  Therefore, on remand, the RO/AMC should attempt to obtain any VA records at that facility generated between from 1987 through September 2002.

In addition, the Veteran underwent a series of VA examinations.  A November 2010 examination diagnosed tension headaches, and the examiner stated that the current history and examination findings were not consistent with migraine headaches.  However, an October 2010 eye examination stated that the Veteran's complaints of eye pain and blurred vision were symptoms consistent with migraine headaches.  A supplemental opinion is necessary to reconcile these findings.

In addition, a VA foot examination was conducted in October 2010.  The examiner diagnosed bilateral heel calluses, and noted complaints of calluses during service, but did not offer an opinion as to whether the current condition is related to the findings in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records for the period from 1987 through September 2002 from the Dorn VA Medical Center in South Carolina and associate them with the claims file.  Any negative response to this request should be clearly documented in the claims file.

2.  Forward the claims file to the examiner who provided the November 2010 VA examination and opinion for headaches.  The examiner must review the file, including any additional records obtained as a result of this remand.  He must specifically indicate that he reviewed the October 2010 eye examination which stated that the Veteran's complaints of eye pain and blurred vision were symptoms consistent with migraine headaches.  The examiner should then answer the following questions:

a) What is the Veteran's current headache diagnosis?  The examiner should specifically address the findings of the October 2010 eye examination when answering this question.

b) Is the currently diagnosed condition at least as likely as not (50 percent or greater probability) etiologically related to migraine headaches diagnosed in service?

A complete explanation must be provided for the requested opinion.  If the examiner is unable to offer an opinion without resorting to speculation, he must state why this is the case.

If the November 2010 examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If a new VA examination is warranted, then one should be scheduled.

3.  Forward the claims file to the examiner who provided the October 2010 VA examination the feet.  The examiner must review the file and then answer the following question:

a) Are the bilateral heel calluses diagnosed during the October 2010 VA examination etiologically related to complaints and treatment for heel calluses in service?

A complete explanation must be provided for the requested opinion.  If the examiner is unable to offer an opinion without resorting to speculation, she must state why this is the case.

If the November 2010 examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If a new VA examination is warranted, then one should be scheduled.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal. If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


